   Case 16-18230-mdc                Doc 74        Filed 08/05/19 Entered 08/05/19 14:45:06                           Desc Main
                                                  Document     Page 1 of 3
 Fill in this information to identify the case:

 Seth Isaacson
 Megan M Isaacson
 Debtor(s):

 UNITED STATES BANKRUPTCY COURT FOR THE: EASTERN
 DISTRICT OF PENNSYLVANIA
 Case Number: 16‐18230‐mdc

Official Form 410S1
Notice of Mortgage Payment Change

If you file a claim secured by a security interest in the debtor's principal residence provided for under the debtor's plan pursuant
to § 1322(b)(5), you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


Name of creditor: SUN       WEST MORTGAGE                              Court claim no. (if known): N/A
COMPANY, INC.
                                                                       Date of payment change:
Last four digits of any number                                         Must be at least 21 days after date of           09/01/2019
                                                                       this notice                                      mm/dd/yyyy
you use to identify the debtor’s
account: 2300_________
                                                                       New total payment:                             $ 1,427.12
                                                                       Principal, interest, and escrow, if any
Part 1: Escrow Account Payment Adjustment

Will there be a change in the debtor’s escrow account payment?
⃞ No
      Yes - Attach a copy of the escrow account statement prepared in a form consistent with applicable non-bankruptcy
law. Describe the basis for the change. If a statement is not attached, explain why: _______________________________

Current escrow payment: $ 605.29                                    New escrow payment: $ 557.28

Part 2: Mortgage Payment Adjustment

Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
variable-rate note?
     No
⃞ Yes - Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a
notice is not attached, explain why: __________________________________________________________

Current interest rate:                %                             New interest rate:                           %

Current principal and interest payment: $                           New principal and interest payment: $

Part 3: Other Payment Change

Will there be a change in the debtor’s mortgage payment for a reason not listed above?
   No
⃞ Yes - Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
modification agreement. (Court approval may be required before the payment change can take effect.)

Reason for change: ______________________________________________________________________

Current mortgage payment: $                                         New mortgage payment: $
   Case 16-18230-mdc               Doc 74       Filed 08/05/19 Entered 08/05/19 14:45:06                        Desc Main
                                                Document     Page 2 of 3
Official Form 410S1                           Notice of Payment Change                                                   Page 2

Part 4: Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.


Check the appropriate box.
❐ I am the creditor.    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.



/s/ Harry B. Reese, Esquire                                      Date:    August 5, 2019
Jill Manuel-Coughlin, Esquire
Harry B. Reese, Esquire                                          Title:   Attorney                       ____________
Amanda L. Rauer, Esquire

Print: Jill Manuel-Coughlin, Esquire______________

Company: Powers Kirn, LLC

Address: 8 Neshaminy Interplex, Suite 215
        Trevose, PA 19053                                        E-Mail: bankruptcy@powerskirn.com

Contact Phone: 215-942-2090
   Case 16-18230-mdc          Doc 74 Filed 08/05/19 Entered 08/05/19 14:45:06                          Desc Main
                                     Document     Page 3 of 3
                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:
Seth Isaacson                                     Case No. 16-18230-mdc
Megan M Isaacson
                                  Debtor(s)

SUN WEST MORTGAGE COMPANY,
INC.
                                  Movant
      v.
Seth Isaacson
Megan M Isaacson
                                  Debtor(s)

                                    CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that I served the above captioned parties at the address
specified below or on the attached list on August 5, 2019.

        The type of service made on the parties (first-class mail, electronic notification, hand delivery or
another type of service) was service by electronic notification and first class U.S. mail.

                                  Parties Served via Electronic Notification:

Brad J. Sadek, Esquire                                    William C. Miller, Esquire
Sadek and Cooper                                          Chapter 13 Trustee
1315 Walnut Street                                        P.O. Box 1229
Suite 502                                                 Philadelphia, PA 19105
Philadelphia, PA 19107
                                                          Trustee
Attorney for Debtor(s)
                                     Parties Serviced via First Class Mail:

Seth Isaacson
Megan M Isaacson
1710 Ritter Avenue
Bristol, PA 19007
Debtor(s)

                                                                    /s/ Harry B. Reese, Esquire
                                                                    POWERS KIRN, LLC
                                                                    Jill Manuel-Coughlin, Esquire; Atty ID # 63252
                                                                    Harry B. Reese, Esquire; Atty ID #310501
                                                                    Amanda L. Rauer, Esquire; Atty ID #307028
                                                                    8 Neshaminy Interplex, Suite 215
                                                                    Trevose, PA 19053
                                                                    215-942-2090 phone; 215-942-8661 fax
                                                                    bankruptcy@powerskirn.com
                                                                    Attorney for Movant
                                                                    Dated: August 5, 2019
